Citation Nr: 0737264	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-13 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1969.  He received various decorations evidencing combat 
including the Combat Infantryman Badge, the Silver Star, and 
the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 RO rating decision 
that denied service connection for PTSD.  In October 2007, 
the veteran testified at a Travel Board hearing at the RO.  

The December 2003 RO decision also denied service connection 
for a back disability.  The veteran filed a notice of 
disagreement as to that issue in March 2004 and a statement 
of the case was issued in March 2005.  The record does not 
reflect that a timely substantive appeal has been submitted 
as to that issue.  Thus, the Board does not have jurisdiction 
over that claim.  38 C.F.R. §§ 20.200, 20.202, 20.302.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

As noted above, the veteran received various decorations 
evidencing combat during service including the Combat 
Infantryman Badge, the Silver Star, and the Purple Heart 
Medal.  Therefore, his combat stressors are conceded.  

The veteran was afforded a VA psychiatric examination in 
April 2003.  The examiner specifically noted that the 
veteran's claims folder was not available.  The diagnoses 
were depressive disorder, not otherwise specified, in partial 
remission, and primary insomnia.  The examiner commented that 
although the veteran reported several symptoms consistent 
with PTSD (which appeared to have led his outpatient 
psychiatrist to assign him a working diagnosis of PTSD), he 
did not meet the full DSM-IV criteria for the disorder.  

The Board observes that subsequent VA treatment records 
include diagnoses of PTSD.  However, those records do not 
appear to address the full diagnostic criteria.  Thus, the 
Board finds that a new examination should be scheduled to 
determine whether the veteran meets the diagnostic criteria 
for PTSD.  38 C.F.R. § 3.159(c)(4).  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 provide that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  

Further, the Board notes that at the October 2007 Board 
hearing, the veteran reported that he had received treatment 
for his PTSD at the New Port Richey, Florida VA Outpatient 
Clinic.  As there are further VA treatment records that may 
be pertinent to the veteran's claim, they should be obtained.  
See Bell v. Derwinski, 2 Vet.App. 611 (1992); 38 C.F.R 
3.159(c).  
        
Accordingly, these issues are REMANDED for the following:  

1.  Obtain copies of the veteran's VA 
mental health treatment records, which 
are not already in the claims folder, 
concerning his claimed treatment for PTSD 
since February 2007 from the Tampa VA 
Medical Center and associated outpatient 
clinics, including New Port Richey.  

2.  Schedule the veteran for a VA 
psychiatric examination to determine 
whether he meets the diagnostic criteria 
for PTSD as a result of his combat 
stressors.  The examination report should 
include a detailed account of 
all pathology found to be present.  The 
report of the examination should include a 
rationale for all opinions expressed.  All 
studies or tests deemed necessary should 
be accomplished.  The claims folder must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination.  

3.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
PTSD.  If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

